 


110 HR 1131 IH: Civil War Sesquicentennial Commission Act
U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1131 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2007 
Mr. Baker (for himself, Mr. McCrery, Mr. Alexander, Mr. Melancon, Mr. Jindal, Mr. Boustany, Mr. Wolf, and Mr. Platts) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To establish a commission to commemorate the sesquicentennial of the American Civil War. 
 
 
1.Short titleThis Act may be cited as the Civil War Sesquicentennial Commission Act. 
2.Findings and purpose 
(a)FindingsCongress makes the following findings: 
(1)The American Civil War was a defining experience in the development of the United States. 
(2)The people of the United States continue to struggle with issues of race, civil rights, the politics of federalism, and heritage which are legacies of the Civil War and Reconstruction. 
(3)There is a resurgence of interest in the Civil War that is evidenced by the multitude of publications, exhibits, reenactments, research organizations, Internet and multimedia resources, historic parks, and preservation associations focused on the Civil War. 
(4)The years 2011 through 2015 mark the sesquicentennial of the Civil War. 
(5)The sesquicentennial of the Civil War presents a significant opportunity for Americans to recall and reflect upon the Civil War and its legacy in a spirit of reconciliation and reflection. 
(6)The United States Civil War Center at Louisiana State University, Louisiana, and the Civil War Institute at Gettysburg College, Pennsylvania, have been designated by the Federal Government to plan and facilitate the commemoration of the sesquicentennial of the Civil War. 
(7)The State of Virginia— 
(A)witnessed more Civil War military engagements on its soil than any other State; 
(B)hosts more historic sites related to the Civil War than any other State; and 
(C)is home to the Pamplin Historical Park and the National Museum of the Civil War Soldier and the Virginia Center for Civil War Studies at Virginia Polytechnic Institute and State University, both of which are nationally recognized centers of expertise in the study of the Civil War. 
(8)The African American Civil War Museum located in Washington, DC, is the only museum in the Nation dedicated to the study and understanding of the role of African Americans in the Civil War. 
(b)Purpose- The purpose of this Act is to establish a Civil War Sesquicentennial Commemoration Commission to— 
(1)ensure a suitable national observance of the sesquicentennial of the Civil War; 
(2)cooperate with and assist States and national organizations with programs and activities for the observance of the sesquicentennial of the Civil War; 
(3)assist in ensuring that any observance of the sesquicentennial of the Civil War is inclusive and appropriately recognizes the experiences and points of view of all people affected by the Civil War; and 
(4)provide assistance for the development of programs, projects, and activities on the Civil War that have lasting educational value. 
3.Civil war sesquicentennial commemoration commissionThe Secretary of the Interior shall establish a commission to be known as the Civil War Sesquicentennial Commemoration Commission (hereafter in this Act referred to as the Commission). 
4.Composition of the commission 
(a)In GeneralThe Commission shall be composed of 25 members as follows: 
(1)Government membersThe Commission shall include— 
(A)2 Members of the House of Representatives appointed by the Speaker of the House of Representatives; 
(B)2 Members of the Senate appointed by the President pro tempore of the Senate, in consultation with the majority leader and the minority leader of the Senate; 
(C)the Secretary of the Interior or the designee of the Secretary; 
(D)the Secretary of the Smithsonian Institution, or the designee of the Secretary; 
(E)the Secretary of the Department of Education, or the designee of the Secretary; 
(F)the Chairman of the National Endowment for the Humanities, or the designee of the Chairman; 
(G)the Archivist of the United States, or the designee of the Archivist; 
(H)the Librarian of Congress, or the designee of the Librarian; and 
(I)the Director of the National Park Service, or the designee of the Director. 
(2)Private membersThe Commission shall include— 
(A)5 members appointed by the President from among individuals who are representative of the corporate community; and 
(B)9 individuals, appointed by the President, from among persons who by reason of education, training, and experience, are experts on the Antebellum, Civil War, and Reconstruction eras, including— 
(i)6 individuals with expertise in history; 
(ii)1 individual with specific expertise in art history, historic preservation, or a related field; 
(iii)1 individual with expertise in anthropology, cultural geography, sociology, or a related field; and 
(iv)1 individual with expertise in political science, law, economics, or a related field. 
(b)TermsMembers shall be appointed for the life of the Commission. 
(c)VacanciesAny vacancy in the Commission shall not affect its powers, and shall be filled in the same manner as the original appointment. 
(d)Initial AppointmentsThe appointment of the members of the Commission shall be made not later than 60 days after the date of the enactment of this Act. 
5.General provisions 
(a)Meetings 
(1)Initial meetingNot later than 60 days after the date on which all members of the Commission have been appointed, the members appointed under subparagraphs (A) and (B) of section 4(a)(2) shall call the first meeting of the Commission. 
(2)Subsequent meetingsThe Commission shall hold subsequent meetings at the call of the chairperson. 
(b)Chairperson and Vice ChairpersonAt the initial meeting, the Commission shall elect a Chairperson and Vice Chairperson from among its voting members. 
(c)QuorumA majority of voting members shall constitute a quorum, but a lesser number may hold meetings. 
(d)Voting 
(1)In generalThe Commission shall act only on an affirmative vote of a majority of the voting members of the Commission. 
(2)Nonvoting membersThe individuals appointed under subparagraphs (A) and (B) of section 4(a)(1) shall be nonvoting members, and shall serve only in an advisory capacity. 
6.Duties of the commission 
(a)Activities Related to the SesquicentennialThe Commission shall— 
(1)plan, develop, and carry out programs and activities appropriate to commemorate the sesquicentennial of the Civil War; 
(2)encourage interdisciplinary examination of the Civil War; 
(3)facilitate Civil War-related activities throughout the United States; 
(4)encourage civic, historical, educational, economic, and other organizations throughout the United States to organize and participate in activities to expand the understanding and appreciation of the significance of the Civil War; 
(5)coordinate and facilitate the public distribution of scholarly research, publications, and interpretations of the Civil War; 
(6)provide technical assistance to States, localities, and nonprofit organizations to further the commemoration of the sesquicentennial of the Civil War; 
(7)develop programs and facilities to ensure that the sesquicentennial commemoration of the Civil War results in a positive legacy and long-term public benefit; and 
(8)encourage the development and conduct of programs designed to involve the international community in activities that commemorate the Civil War. 
(b)Plans and Report 
(1)Strategic plan and annual performance plansThe Commission shall prepare a strategic plan in accordance with section 306 of title 5, United States Code, and annual performance plans in accordance with section 1115 of title 31, United States Code, for the activities of the Commission carried out under this Act. 
(2)Reports 
(A)Annual reportThe Commission shall submit to Congress an annual report that contains a list of each gift, bequest, or devise with a value of more than $250, together with the identity of the donor of each such gift, bequest, or devise. 
(B)Final reportNot later than December 30, 2015, the Commission shall submit to Congress a final report that contains— 
(i)a summary of activities of the Commission; 
(ii)a final accounting of funds received and expended by the Commission; and 
(iii)the findings and recommendations of the Commission. 
7.Grant program 
(a)Grants AuthorizedThe National Endowment for the Humanities shall award grants under this section for the uses described in subsection (b). 
(b)Use of GrantsGrants awarded under this section shall be used for appropriate activities relating to the sesquicentennial of the Civil War. 
(c)ConsiderationIn awarding grants under this section, the National Endowment of the Humanities shall consider established university, museum, or academic programs with national scope that sponsor multidisciplinary projects, including those that concentrate on the role of African Americans in the Civil War. 
8.Powers of the commission 
(a)In GeneralThe Commission may— 
(1)solicit, accept, use, and dispose of gifts, bequests, or devises of money or other real or personal property for the purpose of aiding or facilitating the work of the Commission; 
(2)appoint any advisory committee as the Commission considers appropriate for the purposes of this Act; 
(3)authorize any voting member or employee of the Commission to take any action that the Commission is authorized to take under this Act; 
(4)procure supplies, services, and property, and make or enter into contracts, leases, or other legal agreements to carry out this Act (except that any contracts, leases, or other legal agreements entered into by the Commission shall not extend beyond the date of the termination of the Commission); and 
(5)use the United States mails in the same manner and under the same conditions as other Federal agencies. 
9.Personnel matters 
(a)Compensation of MembersMembers of the Commission, and members of any advisory committee appointed under section 8(a)(2), shall serve without compensation. 
(b)Travel ExpensesMembers of the Commission, and members of any advisory committees appointed under section 8(a)(2), shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Commission. 
(c)Staff 
(1)In generalThe Chairperson of the Commission may, without regard to civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Commission to perform the duties of the Commission. 
(2)Confirmation of executive directorThe employment of an executive director shall be subject to confirmation by the Commission. 
(3)Compensation 
(A)In generalExcept as provided in subparagraph (B), the Chairperson of the Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates. 
(B)Maximum rate of payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)Detail of Government Employees 
(1)In generalAt the request of the Commission, the head of any Federal agency may detail, on a reimbursable or nonreimbursable basis, any of the personnel of the agency to the Commission to assist the Commission in carrying out the duties of the Commission under this Act. 
(2)Civil service statusThe detail of an employee under paragraph (1) shall be without interruption or loss of civil service status or privilege. 
(e)Volunteer and Uncompensated Services Notwithstanding section 1342 of title 31, United States Code, the Commission may accept and use voluntary and uncompensated services as the Commission determines necessary. 
(f)Support ServicesThe Director of the National Park Service shall provide to the Commission, on a reimbursable basis, such administrative support services as the Commission may request. 
(g)Procurement of Temporary and Intermittent ServicesThe Chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at daily rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title. 
(h)FACA NonapplicabilitySection 14(b) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Commission. 
(i)TerminationThe Commission shall terminate on the date that is 90 days after the date on which the Commission submits its report under section 6(b)(2). 
10.Audit of commissionThe Inspector General of the Department of the Interior shall perform an annual audit of the Commission and shall make the results of the audit available to the public. 
11.Authorization of appropriations 
(a)In GeneralThere is authorized to be appropriated to carry out this Act (other than section 7) $200,000 for each of the fiscal years 2005 through 2016. 
(b)GrantsThere is authorized to be appropriated $3,500,000 to the National Endowment for the Humanities to provide grants under section 7, to remain available until expended. 
 
